Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following letter to the editor appeared in the Charleston Gazette on April 21, April 21, Mike Swatts: Telephone scare tactics Comments about Frontier Communications and the Frontier-Verizon transaction in two recent opinion pieces simply do not square with the facts (“Verizon sale is too risky,” April 7, and “Verizon-Frontier deal bad for W.Va.,” April 18). Frontier’s plan to acquire the local landline properties of Verizon in West Virginia and 13 other states will benefit consumers and businesses, our company and our employees. Frontier is a Fortune 1000 company in the S&P 500 Index that wants to increase its presence in West Virginia, protecting and adding jobs, investing in the telecommunications infrastructure, and widely deploying broadband service. Gary Zuckett, with the Citizens Action Group, compares Frontier to Verizon’s prior deals with FairPoint and Hawaiian Telcom, but his comparison falls short. Baseless assertions that Frontier is “a FairPoint,” or that the transaction will hurt 911 and other vital services, are irresponsible scare tactics that completely ignore the facts. Frontier has committed to spending $279 million through 2013 on the Verizon infrastructure in West Virginia plus $48 million specifically targeted to broadband deployment if the Public Service Commission approves the transaction. Frontier has already made high speed Internet access available to 92 percent of its West Virginia customer base and continues to deploy the service. Shannon Fink of the Communications Workers of America tries to cast doubt on Frontier’s financial strength and our ability to serve the customers we would acquire from Verizon.
